Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 1 of 11

Fill in this information to identify your case:

Check one box only as directed in this form and in

. Form 122A-'iSupp:
benton John C|aude Bodziak
Flrst Name Midd|e Name Last Name

M 1_ There is no presumption of abuse
Debtor 2

(SP°LIS€- lf""mgl Fi““~a'"r le'dle"am€ L“HNH"‘¢ El 2. The calculation to determine if a presumption of

. . . . abuse applies will be made under Chapter 7
united Srates aankruptcy Cni.irtfortne; Middle District of Flonda Means Test Ca,cu,atr-on (OmC-ta| Form 122A_2)_

 

Case number 8219-bk-O1506-RCT m 3. The Means Test does not apply now because Of
("k"'°““l qualified military service but it could apply later.

 

 

|I.I check irinis is an amended ming

Officia| Form 122A-1
Chapter 7 Statement of ¥our Current Monthly income 12115

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Smtement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Officiai Form 122A-1Supp) with this form.

m Calculate Your Current Monthly income

1. What is your marital and filing status? Check one only.
g Not married. Fill out Column A. lines 2-11.
l;l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

EI Married and your spouse is NOT filing with you. You and your spouse are:
l;l Living in the same household and are not legally separated Fill out both Columns A and B, lines 2‘1 1.

g Living separately or are legally separated Fill out Column A, lines 2-11; do not till out Column B. By checking this box. you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B}.

Fill in the average monthly income that you received from ali sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example. if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For examp|e, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $__ 0 $
3_ Aiimony and maintenance payments. Do not include payments from a spouse if 0
column B is niied in. 5 $

4. Al| amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support include regular contributions
from an unmarried partner, members of your household, your dependentsl parents,

 

 

 

and roommates. include regular contributions from a spouse only if Column B is not 500

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debton Debwr 2

or farm

Gross receipts (before a|| deductions) $ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm 5 250 $ :;’:;y_) $ 250 5
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses - $ _ $

Net monthly income from rental or other real property 5 0 $ ::r':__ya 5 0

7. lnterest, dividends, and royalties

thcial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 2 of 11

 

 

 

 

 

 

 

 

 

Debtnr1 JOhi'l Claude BOdZiak Case numberrirknowni 8:19'bk"01506'RC-|-
FirstNarne Middle Name LastNarne
Column A Column Ei
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation 3 0 $
Do not enter the amount if you contend that the amount received was a benefit
under the Sociai Security Act. lnstead, list it here: ...............................
Foryou $
For your spouse ................................................................... $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Sociai Security Act. $ 0 $
10. income from all other sources not listed above. Specify the source and amount
Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war cn`me, a crime against humanityl or international er domestic
terrorism. if necessary, list other sources on a separate page and put the total below.
0 s
$
Total amounts from separate pages, if any. + $ + $
11. Caicu|ate your total current monthly income. Add lines 2 through 10 for each + =
column. Then add the total for Column A to the total for Column B. ' $ 750.00` $ $ 750
Total current

m Determine Whether the Means Test Applies to You

12. Caicu|ate your current monthly income for the year. Fol|ow these steps:

13.

14.

12a. Copy your total current monthly income from line 11. ...................................................................

Nlultipiy by 12 (the number of months in a year).

12bi The result is your annual income for this part of the fon‘ri.

Caiculate the median family income that applies to you. Fol|ow these steps:

Fill in the state in which you live. :FlOridE

Fill iri the number of people in your householdl 1

Fill in the median family income for your state and size of household ................................................
To lind a list of applicable median income amounts, go online using the link specified in the separate

instructions forthis form. This list may also be available at the bankruptcy cierk's oflioe.

How do the lines compare?

monthly income

 

 

............... Copy line 11 here') $ 750
x 12

1211 $___MO

............................................. 13. $ 52594

 

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.

14b. El Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2_

Go to Pait 3 and till out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

 

 

x /s/John Claude Bodziak x
Signature of Debtor 1 Signature of Debtor 2
m 02/26/2019 m
MM/ DD iYYYY MMIDD iY\’Y\'

if you checked line 14a, do NOT fill out or tile Form 122A-2.
|f you checked line 14b, till out Form 122A-2 and file it with this form

Ofiicial Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

 

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 3 of 11

Check the appropriate box as directed in
lines 40 or 423

Fill in this information to identify your case:

Debtm John Claude Bodziak

Firsl Name Middle Name Lasl Nan'le

According to the calculations required by this
Statement:

 

Dethr 2
lSpouse_ if filing) Firel Narne Middle Nalne Lasl blame

 

|2/1. There is no presumption of abuse.

ij 2. There is a presumption of abuse.

Uniterl States Bankruptcy Court for the: Mlddie Disirict of F|°Fida

tommy

 

 

Case number
(""“°W") |_____| Check if this is an amended filing

 

 

 

Officia| Form B 22A2
chapter 7 Means Test Caicu|ation 12i14

To fill out this form. you will need your completed copy of Chapter 7 Statement of Your Current Monthly income iOfficia| Form 22A-1).

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for being accurate. if more space
is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number iif known).

Determine Your Adjusted lnoome

1. Copy your total current monthly income. Copy line 11 from official Form 22A-1 nere') m..........1 $ 1192

2. Did you fill out Column B in Part 1 of Form 22A-1?
No. Fill in $0 on line 3d.
|:l Yes. is your spouse filing with you?
\:| No_ eo lo line 3.
l:l Yes. Fiii in $0 on line 3a

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents Fol|ow these steps:

On line 11, Column B of Form 22A-1, was any amount of the income you reported for your spouse NOT regularly
used for the household expenses of you or your dependenls?

Net Fill in 0 on line 3d
[:| Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For exampie, the income is used to pay your spouse's tax debt or to support are subtractir"g_ from
people other than you or your dependents your SP°l-lse 5 income
3a. $
3b. $
3c. + $
3d Total. Add lines 3a, 3b, and 3c .................................................... $
copy total here -) ......... 3d ~ $
4. Adjust your current monthly income. Subtract line 3d from line 1. 3 1,192.00

 

 

 

Official Form B 22A2 Chapter 7 Means Test Caicu|ation page 1

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 4 of 11

Debtorl John Claude Bodziak Case number lllirmwni

 

First Name Midd|e Name Lasl Narne

m Calculate Your Deductions from Your lncome

The lnternal Re\renue Sarvice (lRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To lind the |RS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense_ |n later parts of the form, you will use some of your
actual expenses if they are higher than the standards Do not deduct any amounts that you subtracted from your spouse‘s income in line 3
and do not deduct any operating expenses that you subtracted from income irl lines 5 and 6 of Form 22A-‘l.

lt your expenses differ from month to month, enter the average expense

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 22A-1 is filled in.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return.
plus the number of any additional dependents whom you support This number may be different from
the number of people in your household. 1

National Standards Vou must use the |RS National Standards to answer the questions in lines 6-7.

6. Food, clothing. and other items: Using the number of people you entered in line 5 and the lRS National Standards, fill

in the dollar amount for food, clothing, and other items. $_6-41

7. Out-ot-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National Slandards, till in
the dollar amount for out-of-pocket health care. The number of people is split into two calegories_people who are under 65 and
people who are 65 or aiders-because older people have a higher lRS allowance for health care costs lf your actual expenses are
higher than this |RS amount you may deduct the additional amount on line 22.

People who are under 65 years of age

7a Out-cf-pocket health care allowance per person

 

$ 52
7b. Nurnber of people who are under 65 1
X _

. . . Copy line 7c

7c Subtotal. lVlultlply line Ta by line 7b. $ 52 here_) $ 52
People who are 65 years of age or older

7d. Out-of-pocket health care allowance per person $ 1 14
7e. Number of people who are 65 or older X 0

. . . 0 Copy line 7f
7f. Subtol:a|. lVlu|tlply line Td by line 7e. $ here_)______ + $ 0
rg_ Total_ Add lines re and rf ...................................................................................... $__52 °°W t°t“' h°'°-)

...Tg. $

 

 

 

Oflicial Form B 22A2 Chapter 7 Means Test Calcu|ation page 2

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 5 of 11

Debtor 'l ‘John Claude Bodziak Case number iirimuwni

First Neme Middle Name Laal Name

 

Local Standards You must use the lRS Local Standards to answer the questions in lines 8-15.

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for bankruptcy
purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chalt.

To find the cnart, go online using the link specllied in the separate instructions for this fon'n. This chart may also be available at the
bankruptcy clerk's ornce.

B. Housing and utilities - |nsurance and operating expenses: Using the number of people you entered in line 5, fill irl the 46
dollar amount listed for your county for insurance and operating expenses $ 9

9. Housing and utilities - Mortgage or rent expenses:
sa. Using the number of people you entered in line 5, fll| in the dollar amount listed 506
for your county for mortgage or rent expenses sa. $_-_----~

eb. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment add all amounts that are
contractually due to each secured creditor in the 60 months alter you lite for
bankruptcy Then divide by 60.

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
Bank of America. NA $ 1200
Select Portfolio Mortgage $ 400
'|' $
l 1600 00 °°Pv ""e tv 1600 00 Re"e"“‘ "“5
9b. Total average monthly payment $ - _) -~$ - amount on
here line 333.
sc_ Net mortgage or rent expense
Subtract line 9b (total average monthly paymenf) from line 9a (morfgage or 1094 Copy 1094
rent expense). lf this amount is less than $0, enter $0. 9¢:. $---_-_-- ""E 9¢ $-_
here')
10. lf you claim that the U.S. Trustee Program’s division of the |RS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Expiain l arn currently going through a foreclosure and l am
Why: not making mortgage payments at the moment

 

ll . Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense

0. colo line 14,

‘l. Go to line 12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the
operating expenses, till in the Operat.ing Cosfs that apply for your Census region or metropolitan statistical area. $ 252.00

Ofl`icial Form B 22A2 Chapter 7 Means Test Calculation page 3

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 6 of 11

.lohn Claude Bodziak

Middle Narne

Debtor 1

 

First Name Lest Neme

Case number wiman-ii

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for

each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. ln

addition, you may not claim the expense for more than two vehicles

None

Vehicle 1 Descrihe Vehicle 1:

 

 

 

 

 

 

 

 

 

 

iaa. Ownership or leasing costs using lRS Local Standard 13a 0
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy Then divide by 60.
Narrie of each creditor for Vehicle 1 Avei'age monthly
payment
0 Copy 13b _ 0
$ here')
13<:. Net Vehicle 1 ownership or lease expense 00
Subtract line 13b from line 13a. lf this amount is less than $0, enter $0. t3c.
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using lRS Local Standard 13d.
13e_ Average monthly payment for all debts secured by Vehicle 2. Do not
include costs for leased vehicles
Name of each creditor for Vehicle 2 Average monthly
payment
0 Copy 13e _ 0
$ here')
13f. Net Vehicle 2 ownership or lease expense i 0 0
Subtract line 13e from 13d. lf this amount is less than $O, enter $0. 13f. i '
l

14. Public transportation expense: |f you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the Publi'c
Transportation expense allowance regardless of whether you use public transportation

 

Repeat this
amount on
line 331).

Copy net

Vehicle 1

expense 00
here .. . .. 9 $__...m

Repeat this
amount on
line 33c.

Y Copy net

Vehicle 2

expense
here ..... ') $ 0,0

$ 252

15. Additiona| public transportation expense: lt you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transpoitation expense, you may till in what you believe is the appropriate expense. but you may not claim

more than the lRS Local Standard for Publr`c Transportati`on.

Ofticial Form B 22A2

Chapter 7 Means Test Ca|cu|ation

page 4

gaston John Claude Bodziak Case number(,,,m,,wn,

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 7 of 11

 

F`rrsi Name Middlc Namo Last Name

Other Necessary Expenses ln addition to the expense deductions listed above, you are allowed your monlhly expenses for

16.

17.

1B.

19.

20.

21.

22.

23.

24.

the following IRS categories

Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-

employment taxes, social security taxes, and Nledicare taxes. You may include the monthly amount withheld from your $ 0
pay forthese taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and

subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes

involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributionsl
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings

Life insurance: The total monthly premiums that you pay for your own term life insurance. lf two married people are ti|ing
together, include payments that you make for your spouse’s term life insurance Do not include premiums for life
insurance on your dependents. for a non-filing spouse’s life insurance, or for any form of life insurance other than tenn. $ 0

Court-ordered paymenbs: The total monthly amount that you pay as required by the order of a court or administrative
agency. such as spousal or child support payments. 0

Do not include payments on past due obligations for spousal or child support You will list these obligations in line 35. $
Education: The total monthly amount that you pay for education that is either required:

l as a condition for yourjobl or 0
l for your physically or mentally challenged dependent child if no public education is available for similar services $
Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool. 0
Do not include payments for any elementary or secondary school education $
Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that

is required for the health and welfare ot you or your dependents and that is not reimbursed by insurance or paid by a

health savings account include only the amount that is more than the total entered in line 7. 0
Payments for health insurance or health savings accounts should be listed only in line 251 $

Optiona| telephones and telephone services: The total monthly amount that you pay for telecommunication services for

you and your dependents such as pagers, catl waiting, caller identificationl special long distance, or business cell phone

servioe, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + $ 50
is not reimbursed by your employer_

Do not include payments for basic horne telephone, internet and cell phone service Do not include self-employment
expenses, such as those reported on line 5 of Oflicia| Form 22A-1, or any amount you previously deducted

E__l
Add all of the expenses allowed under the |RS expense allowances. l $ 2199.00,
Add lines 6 through 23.

Ofl'icial Form B 22A2 Chapter 7 Means Test Calculation page 5

Debtm John Claude Bodziak

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 8 of 11

Case number rrrr<nownr

 

Flrst Name Midd|e Name Last Narne

Additional Expense Deductions These are additional deductions allowed by the |V|eans Test.

25.

26.

27.

28

29.

30.

31.

32.

Note: Do not include any expense allowances listed in lines 6-24.

Health insurance, disability insurance, and health savings account expenses The monthly expenses for health
insurance, disability tnsurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents

Health insurance $ 100
Disability insurance $ 400
Health savings account + $ 0
Total k $_500 Copy total here-§ .....................................

 

Do you actually spend this total amount?

No. How much do you actually spend? 5 3000
Yes
Continued contributions to the care of household or family members The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an elderly, chronically il|, or disabled member of
your household or member of your immediate family who is unable to pay for such expenses

Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
of you and your family under the Family Wo|ence Prevention and Services Act or other federal laws that app|y.

By |aw, the court must keep the nature of these expenses conhdential.

. Additional horne energy costs. Your home energy costs are included in your non-mortgage housing and utilities

allowance on line 8.

lf you believe that you have home energy costs that are more than the home energy costs included in the non-mortgage
housing and utilities allowance, then fitl in the excess amount of horne energy costs

You must give your case trustee documentation of your actual expenses and you must show that the additional amount
claimed is reasonable and necessary.

Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $156.25*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school.

You must give your case tmstee documentation of your actual expenses and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/16, and every 3 years after that for cases begun on or afterthe date of adjustment

Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
higher than the combined food and clothing allowances in the |RS National Standards. That amount cannot be more than
5% of the food and clothing allowances in the lRS National Standards.

To ind a chart showing the maximum additional altowanoe, go online using the link specified in the separate instructions for
this fom'r. This chart may also be availabie at the bankruptcy clerk’s oftice.

You must show that the additional amount claimed is reasonable and necessary

Continuing charitable contributions The amount that you will continue to contribute in the form of cash or tinancial
instruments to a religious or charitable organization 26 U.S.C. § 170(c)(1)-(2).

Add all of the additional expense deductions
Add lines 25 through 31 .

Officia| Form Et 22A2 Chapter 1 Means Test Calculation

 

 

$ 500
$ 0
$ 50
s 0
$ o
$ 334
3 25
$ 909.00

 

page 6

 

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 9 of 11

Debtor1 John Claude Bodziak Case numberrrrrnnw»)

First Name Middle Name Last Name

 

Der:luctions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages vehicle
loans, and other secured debt1 hit in lines 33a through 33g.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you tile for bankruptcy Then divide by 60.

Average monthly

 

 

Mortgages on your home: payment
333_ Copy line 9b here ") $M
Loans on your first two vehicles:
33b. Copy line 13b here. ') $____O
33c. Copy line 13a here. ............................................................................................... '} $__O
Name of each creditor for other secured debt identify property that secures Does payment
the debt include taxes or
insurance?
m sank or America, N.A Homestead [:l N° $ 1200_00
Yes
336_ Select Portfolio Services Homestead |:| NO $ 400
Yes
33f. l:| No + $

 

Yes

339. Total average monthly payment Add lines 33a through 33f.

n Copytotal 1
$ 1600.00 here_) j $1600.00`

34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependen\s?

No. Go to line 35.

|:|Yes. State any amount that you must pay to a creditor. in addition to the payments
listed in line 33, to keep possession of your property (calted the cure amount).
Next. divide by 60 and till in the information beiow.

 

 

 

Name of the creditor identify property that Total cure Monthly cure
secures the debt amount amount
Bank of America Home 5 217782 s 60 = 3 3629.70
Select Portfolio Home 3 27000 s 50 = 3 1920.50
s + so = + s
;Copy total 2
Total $ 5550.20 §here_) $ 5550. 0
35. Dc you owe any priority claims such as a priority tax, child support, or alimony -
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
|:|No. Go to line 36.
-Yes. Fill in the total amount of all of these priority claims Do not include current or
ongoing priority claims, such as those you listed in line 19_
Total amount of all past-due priority claims $1196373_14 __:_ 60 : $| 9939_55

Ofticial Form B 22A2 Chapter 7 Means Test Ca|cuiation page 7

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 10 of 11

Debtort JOhn Claude Bodziak Case number irrimowni

 

Fi`ist Home Mlddle Nariie Lsst Name

36. Are you eligible to file a case under Chapter 137 11 U.S.C. § 109(e).
For more information, go online using the link for Bankmptcy Baslcs specified in the separate
instructions for this fonn. Bankruptcy Basr'cs rnay also be available at the bankruptcy clerk’s office.

-No. Go to line 37.

|:|¥es. Fill in the following informationl

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in A|abama and
North Carolina) or by the Executive Ottice for United States Trustees (for all
other districts).

 

 

 

 

 

 

X _
To find a list of district multipliers that includes your district, go online using the
link specitied in the separate instructions for this form. This list may also be
available at the bankruptcy clerk's otlice.
. . . . . copy total
Average monthly administrative expense if you were filing under Chapter 13 ' $ -here_) $
37. Add all of the deductions for debt payment $27039.75
Add lines 339 through 36. _"°
Total Deductions from income
38.Add all of the allowed deductions
Copy line 24, All of the expenses allowed under lRS $ 2199_00
expense allowances .............................................................. __-"----_
Copy line 32, All of the additional expense deductions ......... $ 909'00
Copy line 37, All of the deductions for debt payment ............ + $ 27089-75
Total deductions ` $ 30.197-25 1 Copy total here -) $ QQ. 132 ,25
m Determine Whether There ls a Presumption of Abuse
39. Caicu|ate monthly disposable income for 60 months
flsa Copy line 4, adjusted current monthly income ..... $ 1 -192-00
ass Copy line 38, Total deductions .......... - $ 30.197-25
sec Monthly disposable income. 11 U.S.C. § 707(b)(2). l s _29005_25 Copy line $ _29005_25
Subtract line 39b from line 39a. ‘ 35€ here')
For the next 60 months (5 years) ............................................................................................. x 60
Copy
aaa Tniai_ Muiiiply line aec by 60. sen $ “1740-35 line 396 _1749_ 35
here" $

40. Fini:l out whether there is a presumption of abuse. Check the box that applies:

-The line 39d is less than $7,475*. On the top of page 1 of this form, check box 1, There is no presumption of abuse Go
to Part 5.

[|The line 39d is more than $12,475‘. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may till out Part 4 if you claim special circumstances Then go to Part 5.

I:|'rhe line 39d is ar least $1,415*, but nor more than s12,415*. so in sine 41.

" Subject to adjustment on 4/01!16. and every 3 years afterthal for cases filed on or atterthe date of adjustment

Ofticial Form B 22A2 Chapter 7 Means Test Ca|cu|ation

 

 

 

page B

Case 8:19-bl<-01506-RCT Doc 10 Filed 02/26/19 Page 11 of 11

Deb,or1 John Claude Bodziak

First Name Midd|e Name Lasi Name

Case number ririinowni

 

41. 41a Fill in the amount of your total nonpriority unsecured debt. if you tilled outA
Summary of YourAssets and Liabi`lities and Ceriein Statistical information Schedules

 

(0fncial Form 6), you may refer to line 5 on that form_ 41a. $ 7779.57
x _25
41b. 25% of your total nonpriority unsecured debt 11 U.S.C. § 707(b)(2)(A)(i)(|) $ 1944.9 1
iviuiiipiy line 41a by 0.25. _ ‘Coi)v $ 1944 9

 

 

nere-)

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt

Check the box that applies:

Line 39d is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption ofabuse.
Go to Part 5.

m Line 39d is equal to or more than line 41b. On the top of page ‘l of this torrn, check box 2, There is a presumption
ofabuse. You may till out Part 4 if you claim special circumstances Then go to Part 5.

- Give Details About Special Circumstances

 

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

-No. Go to Part 5.

E|Yes. Fill in the following inforrnatiori. A|l figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

¥ou must give a detailed explanation of the special circumstances that make the expenses or income
adjustments neoessaiy and reasonablel You must also give your case trustee documentation of your actual
expenses or income adjustments

Average monthly expense

lee a detailed explanation of the special circumstances or income adjustment

 

$

 

 

 

Sign Below

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

 

 

X lsl.lottn Bodziak X
Signature of Del:itor 1 Signature of Debtor 2
Date Date
MMIDD iYYVY MM!DD iYYYY

Ofl`icia| Form B 22A2 Chapter 7 Means Test Calcu|ation page 9

